Bboyles, C. J.
1. The ruling upon the special demurrer to the indictment (sustaining it in part, but refusing to quash the indictment) was not error for any reason assigned.
2. Under repeated rulings of the Supreme Court and this court, the sufficiency of the evidence to sustain the verdict can not be considered by the reviewing court where no brief of the evidence is specified as part of the record to be transmitted to the court, and where the transcript of the record contains no such brief.
3. The special assignments of error show no cause for a new trial.

Judgment affirmed.


Maelntyre and Guerry, JJ., concur.

Charles Pigue, for plaintiff: in error.
PL. G. Vandiviere, solicitor-general, contra.